IN
THE
TENTH
COURT OF APPEALS
_______________
                       
                                       No.
10-04-00003-CV
 
JESSE RUTH DAVIS,
 
                                                                             Appellant
v.
 
CLARA V. DAVIS, AS TRUSTEE OF THE
1996 CLARA VIOLET DAVIS AND LLOYD
WATSON DAVIS REVOCABLE TRUST, 
 
                                                                             Appellee
 
_____________________
                           
From the 66th
District Court
Hill County, Texas
Trial Court # 37385
 

MEMORANDUM Opinion

 
The Clerk of this Court notified the parties that the appellant’s
brief was overdue in this cause and that the appeal would be dismissed if an
appropriate response was not filed within ten days.  The Court has received no response.  Accordingly, the appeal is dismissed for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.
PER CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed August
 18, 2004
[CV06]